

SUBORDINATION AGREEMENT


To the purchasers of 10% Convertible Promissory Notes (the “New Notes”) of
CyberDefender Corporation, a California corporation (the “Company”)


Ladies and Gentlemen:
 
The holders of at least 75% of the outstanding principal amount (collectively,
the “75% Debenture Holders”) of the Company’s 10% Secured Convertible Debentures
due September 12, 2009 (the “Debentures”) desire to grant consent, for and on
behalf of all of the holders of the Debentures (the “Senior Lenders”), to permit
the Company to consummate a private placement involving the issuance of up to
$1,200,000 in aggregate principal amount of the New Notes, as required by
Section 7(a) of the Debentures. Defined terms not otherwise defined herein shall
have the meanings set forth in that certain Securities Purchase Agreement dated
September 12, 2006 among the Company and the Senior Lenders (the “Purchase
Agreement”). For the purpose of inducing the 75% Debenture Holders to grant the
above-described consent, and in consideration thereof, the undersigned
purchasers of the New Notes (“New Lenders”) agree as follows:


1.  Any and all claims of New Lenders against the Company, now or hereafter
existing, are, and shall be at all times, subject and subordinate to any and all
claims, now or hereafter existing which any Senior Lender may have against the
Company (including any claim by the Senior Lenders for interest accruing after
any Bankruptcy Event, or any claim by the Senior Lenders for any such interest
which would have accrued in the absence of such Bankruptcy Event).


2.  Each New Lender agrees not to commence or threaten to commence any action or
proceeding, sue upon, or to collect, or to receive payment of the principal or
interest of any claim or claims now or hereafter existing which such New Lender
may hold against the Company, and not to sell, assign, transfer, pledge,
hypothecate, or encumber such claim or claims except subject expressly to this
Agreement, and not to enforce or apply any security now or hereafter existing
therefor, nor to file or join in any petition to commence any proceeding under
Title 11 of the U.S. Code (the “Bankruptcy Code”), nor to take any lien or
security on any of the Company’s property, real or personal, so long as any
claim of Senior Lenders against the Company shall exist.


3.  In case of any Bankruptcy Event: (a) the Company and any assignee, trustee
in bankruptcy, receiver, debtor in possession or other person or persons in
charge are hereby directed to pay to Senior Lenders the full amount of Senior
Lenders’ claims against the Company (including interest to the date of payment)
before making any payment of principal or interest to New Lenders, and insofar
as may be necessary for that purpose, each New Lender hereby assigns and
transfers to the Senior Lenders all rights to any payments, dividends or other
distributions, and (b) each New Lender hereby irrevocably constitutes and
appoints each Senior Lender its true and lawful attorney to act in its name and
stead: (i) to file the appropriate claim or claims on behalf of such New Lender
if such New Lender does not do so prior to 30 days before the expiration of the
time to file claims in such proceeding and if any Senior Lender elects in its
sole discretion to file such claim or claims and (ii) to accept or reject any
plan of reorganization or arrangement on behalf of New Lenders, and to otherwise
vote New Lenders’ claim in respect of any indebtedness now or hereafter owing
from the Company to New Lenders in any manner the Senior Lenders deem
appropriate for their respective own benefit and protection.
 
- 1 -

--------------------------------------------------------------------------------


 
4.  Each New Lender acknowledges and agrees that the Senior Lenders may agree
with the Company to (a) renew, compromise, extend, accelerate or otherwise
change the time of payment, or any other terms, of any existing or future claim
of the Senior Lenders against the Company, (b) increase or decrease the rate of
interest payable thereon or any part thereof, (c) exchange, enforce, waive or
release any security therefor, (d) apply such security and direct the order or
manner of sale thereof in such manner as the Senior Lenders may determine in
accordance with the Security Documents and the Debentures, (e) release the
Company or any guarantor of any indebtedness of the Company from liability, and
(f) make optional future advances to the Company, all without notice to the New
Lenders without affecting the subordination provided by this Agreement.


5. In the event that any payment or any cash or noncash distribution is made to
any New Lender in violation of the terms of this Agreement, such New Lender
shall receive same in trust for the benefit of the Senior Lenders, and shall
forthwith remit it to the Agent in the form in which it was received, together
with such endorsements or documents as may be necessary to effectively negotiate
or transfer same to the Senior Lenders.


6.  Until all such claims of Senior Lenders against the Company shall be paid in
full, no gift or loan shall be made by the Company to any New Lender.


7.  For violation of this Agreement, each New Lender, severally and not jointly,
shall be liable for all loss and damage sustained by reason of such breach,
provided, however, in no event shall any New Lender be liable for any loss or
damage in excess of the principal amount of such New Lender’s New Note, and in
no event shall any New Lender be liable for actions taken by any other New
Lender in violation of this Agreement.


8.  This Agreement shall be binding upon the heirs, successors and assigns of
New Lenders, the Company and the Senior Lenders. This Agreement and any existing
or future claim of a Senior Lender against the Company may be assigned by such
Senior Lender, in whole or in part, without notice to New Lenders or the
Company.


9. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Business Day
or later than 5:30 p.m. (New York City time) on any Business Day, (c) the 2nd
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
- 2 -

--------------------------------------------------------------------------------


 
10. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.


11. This Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.


12. This Agreement constitutes the entire agreement among the parties with
respect to the matters covered hereby and thereby and supersedes all previous
written, oral or implied understandings among them with respect to such matters.


13. The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, such restriction shall be enforced to the maximum extent permitted by
law.


14. Each of the parties hereto acknowledges that this Agreement has been
prepared jointly by the parties hereto, and shall not be strictly construed
against either party.


[SIGNATURE PAGE FOLLOWS]
 
- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


 
 
Name of New Lender
     
By: 
   



Name and Title:
     
Address for Notice: 
         
Fax #:
 

 
- 4 -

--------------------------------------------------------------------------------



Acceptance of Subordination Agreement by Company


The undersigned being the Company named in the foregoing Subordination
Agreement, hereby accepts and consents thereto and agrees to be bound by all the
provisions thereof and to recognize all priorities and other rights granted
thereby to the Senior Lenders (as defined therein), their respective successors
and assigns, and to perform this Agreement in accordance therewith.


Dated: ______________, 2008



 
CYBERDEFENDER CORPORATION
     
By: 
   
Name: Gary Guseinov
 
Title: Chief Executive Officer




 
Address: 
617 West 7th Street, Suite 401
   
Los Angeles, CA 90017
     
Fax #: 213.947.1914

 
- 5 -

--------------------------------------------------------------------------------


 